DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20 are allowed.

Regarding claim 8, the prior art made of record fails to teach a localization method for a vehicle using point cloud data comprising: 
retrieving labeled point cloud data, the labeled point cloud data identifying objects of a scene; 
obtaining an image of the scene captured by an image capturing device of a mobile device in a vehicle that is not part of the vehicle; 
identifying at least one object in the image of the scene; 

registering, by the processor, the labeled at least one object in the image of the scene against the labeled point cloud data, the registering including a projection of the labeled at least one object in the image of the scene to the labeled point cloud data such that a label of each point in the point cloud that coincides with the identified at least one object is registered with the label of the identified at least one object; and 
determining, by the processor, a location of the vehicle from the registered at least one object in the image of the scene and the labeled point cloud data.

Previously cited references Browning et al, U.S. Publication No. 2018/0005407; He et al, U.S. Publication No. 2019/0318502; Nalawadi et al, U.S. Publication No. 2015/0169987 and Taguchi et al, U.S. Publication No. 2019/0213790 do not teach this feature and upon further search and consideration, the prior art made of record fails to teach these limitations in the context of claim 8. 

Independent claims 1 and 15 recite similar allowable features and are allowed under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng, U.S. Publication No. 2021/0043002 in Figures 1-3 teaches a similar method of matching an object in a point cloud to an labeled object in an image but projects the point cloud onto the labeled object in the image and is used for determining the location of the object, not a vehicle (see Zheng paragraph [0004])

Kurdrynski et al, U.S. Publication No. 2019/0003838 in Figure 1 teaches a vehicle with a camera that determines a location of the vehicle based on an offset between real time point cloud data and reference point cloud data (see Kurdrynski paragraph [0151])

Roimela et al, U.S. Publication No. 2017/0357873 in Figure 5a generally teaches locating a mobile device by comparing image frames with a point cloud

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637